Citation Nr: 0732763	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a personality 
disorder, claimed as an anger problem.

3.  Entitlement to service connection for an upper 
respiratory disability.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from September 1972 to 
December 1972.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota.

In a July 2005 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the local 
RO.  The veteran later withdrew this request in August 2006.  
See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  There is no persuasive medical nexus evidence of record 
indicating the veteran's hepatitis C is causally or 
etiologically related to his service in the military.

2.  A personality disorder is not a disability for VA 
compensation purposes, and there is no competent medical 
evidence of record indicating the veteran's post service 
manifestations of anger and impulse control disorder 
represent a superimposed pathology.  

3.  There has been no demonstration, by competent medical 
evidence of record, that the veteran has a current chronic 
upper respiratory disability, which is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

2.  A personality disorder, to include as manifested by anger 
and impulse control disorder, is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

3.  A chronic upper respiratory disability was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession, 
pertaining to his claims of entitlement to service connection 
for hepatitis C, a personality disorder, and an upper 
respiratory disability, to VA.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Hepatitis C

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hepatitis C, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The veteran's available service medical records do not show 
complaints related to or treatment for hepatitis C.  
Likewise, his separation examination showed that the veteran 
denied having hepatitis and that clinical evaluations of his 
endocrine and genitourinary systems were normal.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his liver and/or hepatitis C 
exposure at that time, or during his period of active 
military service, then he would have at least mentioned this 
during his November 1972  military examination.  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Indeed, the veteran's treatment records do not show a 
diagnosis of hepatitis C until 2002.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

More significantly, there is no competent clinical evidence 
that relates his current hepatitis C to his service.  None of 
the veteran's treating providers have proffered a nexus 
opinion concluding that his current hepatitis C is in any way 
related to his military service.  As such, there currently is 
no persuasive medical nexus evidence of record indicating the 
veteran's hepatitis C was incurred or aggravated during or as 
a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Personality Disorder

After reviewing the relevant medical and other evidence in 
this particular case, the Board finds that the preponderance 
of it is against the claim for service connection for a 
personality disorder.  

The Board acknowledges that the veteran's service medical 
records show that he was diagnosed with an immature 
personality, found to have existed prior to enlistment, such 
that he was discharged from service as unfit for military 
service.  Further, although the veteran reported experiencing 
depression and anxiety while in service, his subsequent 
separation examination was negative for evidence of a 
psychiatric disorder - the only finding was of a personality 
disorder.  See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).

Of equal or even greater significance, there is no persuasive 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service.  The post 
service medical evidence shows that the veteran was initially 
noted to have symptoms of anger, and an impulse control 
disorder, in 2004, decades after service.   See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  ).  

Moreover, the veteran's immature personality disorder does 
not entitle him to be service-connected, as 
personality disorders are considered development defects and 
cannot be service-connected, as a matter of law, in the 
absence of medical evidence of additional disability from 
superimposed disease or injury causing aggravation of this 
pre-existing condition.  38 38 C.F.R. §§  3.303(c), 4.9.  
Hence, the only possible exception is if there is probative 
evidence of additional disability from aggravation during 
service by superimposed disease or injury.  But, aggravation 
is not established here.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

As such, the preponderance of the evidence is against the 
claim for service connection for a personality disorder, to 
include manifestations of anger, and an impulse control 
disorder.   So the preponderance of the evidence is against 
the claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Upper Respiratory Disability

The Board finds that the preponderance of the evidence is 
against the claim for service connection for an upper 
respiratory disability, so this claim must also be denied.  
38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records show that he reported a history of bronchitis upon 
entering service.  However, his entrance examination showed a 
normal respiratory system upon clinical evaluation and a 
normal chest x-ray.  As such, he is presumed to have been in 
sound condition, as to a respiratory disorder, upon entrance 
into service.  His service medical records show that he was 
seen for "bronchitis or [a] cold" in September 1972.  
Physical examination revealed his breath and chest sounds 
were clear.  He was again seen for a cold in October 1972.  
In November 1972, he complained of shortness of breath.  
Physical examination revealed his chest and throat were 
clear.  There is no indication that the veteran reported any 
respiratory complaints at his discharge examination in 
November 1972.  There was no clinical identification of any 
abnormality of his respiratory system at his separation 
examination in November 1972.  

More significantly, the veteran's post-service medical 
records do not demonstrate that the veteran currently has an 
upper respiratory disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").   See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

The determination as to service incurrence or aggravation 
must be made on the whole evidentiary showing.  38 C.F.R. 
§ 3.380.  Here, there has been no demonstration by competent 
medical evidence that the veteran currently suffers from an 
upper respiratory disability that is etiologically linked to 
service.  The only evidence portending that the veteran has 
an upper respiratory disability related to his service in the 
military, comes from him personally.  As a layman, the 
veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of this condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  


ORDER

Service connection for hepatitis C is denied.

Service connection for a personality disorder is denied.

Service connection for an upper respiratory disorder is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


